Crone, Judge,
concurring in result.
When a criminal defendant requests appellate review and revision of his sentence pursuant to Appellate Rule 7(B), “an appellate court has the power to affirm, reduce, or increase the sentence.” Akard v. State, 937 N.E.2d 811, 813 (Ind. 2010) (emphasis added) (citing McCullough v. State, 900 N.E.2d 745, 750 (Ind. 2009)). In light of Murray’s egregious betrayals of his positions of trust with K.B., his dozens of depraved phone calls to his emotionally vulnerable victim in violation of a no-contact order, and his utter lack of remorse or acceptance of responsibility, if the State had asked us to impose a harsher sentence, I would have been inclined to grant that request. While the lack of such a request does not preclude an appellate court’s consideration of an upward sentence revision, it is a significant factor. See id. at 814 (“Although the defendant’s raising of sentence reasonableness on appeal *247authorizes appellate consideration of whether the assigned sentence is inappropriately stem or lenient, we decline to increase the sentence here, particularly in the context of the State’s request for no greater sentence at trial and its assertion on appeal that such is an appropriate sentence. These are strong indicators that the trial court sentence is not inappropriately lenient.”) (emphasis added). At Murray’s sentencing hearing, the State requested a slightly harsher sentence than that imposed by the trial court. But because we must conduct an Appellate Rule 7(B) sentencing review with “substantial deference” and give ‘“due consideration’” to the trial court’s decision, Knapp, 9 N.E.3d at 1292, and because the State did not request a harsher sentence in its appellate brief, I reluctantly concur in the result reached by my colleagues.